Judgment, Supreme Court, New York County (Paviola A. Soto, J.), entered January 10, 2005, which denied the petition to annul respondents’ determination denying petitioner’s application for accident disability retirement benefits pursuant to General Municipal Law § 207-k (the Heart Bill), and dismissed the proceeding, unanimously affirmed, without costs.
Objective medical evidence supports the Medical Board’s finding that petitioner’s cardiomyopathy is due to a mildly reduced left ventricular ejection fraction unrelated to his nonobstructive coronary artery disease or recently diagnosed and well-controlled hypertension, and suffices to rebut the statutory presumption that the cardiomyopathy is job related (see Matter of Seldon v Kelly, 21 AD3d 840 [2005]). Concur — Mazzarelli, J.P., Marlow, Nardelli, Gonzalez and McGuire, JJ.